 



RETENTION BONUS AND SEVERANCE AGREEMENT

This RETENTION BONUS AND SEVERANCE AGREEMENT (the “Agreement”), entered into as
of the 30th day of June, 2005 (the “Effective Date”), between Party City
Corporation (the “Company”), with its principal place of business in the State
of New Jersey, and (the “Employee”), residing
at________________________________________ .

WHEREAS the Company’s Board of Directors (the “Board”) has formed a special
committee to explore strategic alternatives for the Company; and,

WHEREAS the Employee is a key employee that the Company desires to retain as an
employee of the Company during the exploratory process and through the closing
of any Qualifying Event (as defined below) that may occur as a result of any
strategic alternative;

NOW THEREFORE, in consideration for the Employee remaining employed with the
Company under the conditions set forth below, in recognition of past service,
and for considerations provided by the Company as contained herein, it is agreed
as follows:

Section 1. Definitions. For the purposes of this Agreement, capitalized terms
used and not elsewhere defined herein will have the meanings below:

(a) “Cause” is defined as any of the following: (i) fraud, personal dishonesty,
embezzlement, defalcation or acts of intentional misconduct on the part of the
Employee in the course of his employment with the Company; (ii) a material
breach of Employee’s fiduciary duty of loyalty to the Company; (iii) a material
breach by the Employee of this Agreement, any other written agreement between
the Employee and the Company or any written Company policy; (iv) the Employee’s
conviction of (x) a felony; (y) any other crime (other than minor traffic
violations) involving moral turpitude; (v) the Employee’s use of alcohol,
narcotics or other controlled substances which is, or could reasonably be
expected to become, materially injurious to the reputation or business of the
Company or which impairs, or could reasonably be expected to impair, the
Employee’s performance of his duties to the Company; (vi) the Employee’s breach
of any of the covenants in Section 4 of this Agreement; (vii) willful failure by
the Employee to follow the lawful directions of the Board or Chief Executive
Officer of the Company (“CEO”) or his delegate; (viii) the Employee’s willful
refusal or failure to assist the Company in connection with any lawful strategic
alternative including a Qualifying Event; or (ix) Qualifying Event, the
Employee’s rejection of an offer of increased or expanded responsibilities,
duties and/or authority from those in effect immediately prior to the Closing
Date, if such offer includes a commensurate increase in his rate of base salary.

(b) “Change in CEO” shall mean the first appointment of a new CEO following the
Effective Date and on or prior to the third anniversary of the Effective Date.

(c) “Change in Control” is defined as the first occurrence on or prior to the
third anniversary of the Effective Date of any of the following:

(i) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) of 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange

 



--------------------------------------------------------------------------------



 



Act”)) (a “Person”) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 50% or more (on a fully diluted basis) of
either (x) the Outstanding Common Stock or (y) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Voting Securities”); provided,
however, that the following acquisitions shall not constitute a Change in
Control: (A) any acquisition by the Company or any “affiliate” of the Company,
within the meaning of 17 C.F.R. §230.405 (an “Affiliate”), (B) any acquisition
by any employee benefit plan (or related trust) sponsored or maintained by the
Company or any Affiliate of the Company, (C) any acquisition that is described
in (x), (y) and (z) of Section 1 (a) (i), or (D) any acquisition by any entity
in which the Employee has a direct or indirect equity interest of greater than
five percent; or

(ii) the consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (x) all or substantially all of the Persons who were the beneficial
owners, respectively, of the Outstanding Common Stock and Outstanding Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then outstanding shares of common
stock or interests and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the Surviving Entity in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Common Stock and Outstanding Voting Securities, as the case may be, and (y) no
Person (excluding (A) any employee benefit plan (or related trust) sponsored or
maintained by the Company or Surviving Entity or any Affiliate of either of
them, and (B) any entity in which the Employee has a direct or indirect equity
interest of greater than five percent or any Affiliate of such entity)
beneficially owns, directly or indirectly, 50% or more (on a fully diluted
basis) of, respectively, the then outstanding shares of common stock or
interests of the Surviving Entity, taking into account as outstanding for this
purpose all common stock or interests issuable upon the exercise of options or
warrants, the conversion of convertible stock, interests or debt, and the
exercise of all similar rights to acquire such common stock or interests, or the
combined voting power of the then outstanding voting securities of such
Surviving Entity except to the extent that such ownership existed prior to the
Business Combination and (z) at least a majority of the members of the board of
directors or equivalent governing body of the Surviving Entity were members of
the Incumbent Board at the time of the execution of the initial agreement, or of
the other action of the Board, providing for such Business Combination; or

(iii) the approval by the shareholders or equityholders of the Company of a
complete liquidation or dissolution of the Company;

provided, however, that notwithstanding anything to the contrary in the
foregoing, the acquisition (whether by merger, consolidation, reorganization or
otherwise) of beneficial ownership of 50% or more of the Outstanding Common
Stock or Outstanding Voting Securities

2



--------------------------------------------------------------------------------



 



by any person or group that, as of the Effective Date, beneficially owns 15% or
more of the Outstanding Common Stock or Outstanding Voting Securities shall not
constitute a Change in Control.

(d) “Closing Date” with respect to a Change in Control is defined as the date of
the consummation of such Change in Control; “Closing Date” with respect to a
Change in CEO is defined as the effective date of the Change in CEO.

(e) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(f) “Disabled” is defined as the inability of the Employee to perform his or her
duties for the Company by reason of a mental or physical injury or disorder to
the extent such condition would qualify as a disability under any welfare
benefit plan provided by the Company to the Employee, as determined by the
Board.

(g) “Good Reason” is defined as the occurrence of any of the following within
two years following the Closing Date (i) a reduction in the Employee’s base
salary as in effect on the Closing Date; (ii) the relocation of the Employee’s
principal place of employment to a location that that is greater than 35 miles
from the location of the Employee’s office on the Closing Date; except for
required travel on the Company’s business to an extent substantially consistent
with the business travel obligations which the Employee undertook on behalf of
the Company prior to the Closing Date, unless the Employee shall have continued
employment with the Company following any such relocation; or (iii) a
substantially material reduction in the Employee’s level of responsibility,
position, authority or duties arising from the occurrence of the Qualifying
Event; provided, however, that the Employee’s resignation for Good Reason will
be effective only if the Employee has provided written notice to the Board or
CEO within thirty days following the occurrence of an event specified in
subsections (i) through (iii) above and such condition or event is not cured
within ten days following receipt of such notice.

(h) “Key Employee” shall have the meaning set forth in Section 416(i) of the
Code, as interpreted in accordance with Section 409A of the Code and Department
of Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the Effective Date.

(i) “Outstanding Common Stock” as of any date of determination is defined as the
number of outstanding shares of Common Stock, treating as outstanding for this
purpose all shares issuable upon the exercise of then outstanding options or
warrants, and assuming the conversion of then outstanding convertible debt and
equity securities and the exercise of all similar outstanding rights to acquire
shares of Common Stock.

(j) “Performance Bonus” is defined as an annual bonus pursuant to the Company’s
annual incentive bonus plan as in effect from time to time and based on
attaining certain performance objectives thereunder.

(k) “Qualifying Event” is defined as the first to occur of a Change in Control
or Change in CEO, in each case within three years following the Effective Date.

3



--------------------------------------------------------------------------------



 



(l) “Severance Commencement Date” shall mean (i) if the Board (or its delegate)
determines in its discretion that the Employee is a Key Employee as of the date
of termination of employment and that Section 409A of the Code applies with
respect to a payment to the Employee hereunder pursuant to 0, the six-month
anniversary of the date of termination of employment; or (ii) if the Board (or
its delegate) determines in its discretion that the Employee is not a Key
Employee as of the date of termination of employment (or that Section 409A of
the Internal Revenue Code does not apply with respect to a payment to the
Executive pursuant to Section 3(a)), the date of termination of employment.

(m) “Surviving Entity” is defined as the Company following a Business
Combination, or the corporation or other entity resulting from a Business
Combination (including, without imitation, a corporation or entity which as a
result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries).

Section 2. Retention Bonus. Subject to Section (a), if there occurs a Qualifying
Event and the Employee remains employed with the Company or Surviving Entity
through the date that is six months following the Closing Date of such
Qualifying Event (the “Retention Date”), the Company or Surviving Entity shall
pay the Employee a lump sum payment of_________ (the “Retention Bonus”) within
30 days following the Retention Date.

Section 3. Severance Payments upon Termination of Employment. If there occurs a
Qualifying Event and the Employee’s employment with the Company is terminated
thereafter but prior to the second anniversary of the Closing Date by reason of
termination by the Company without Cause or his resignation with Good Reason:

(a) the Company shall pay the Employee in a lump sum within 30 days following
the Severance Commencement Date:

(i) the product of (A) ___and (B) his base salary at the greater of the rate in
effect on the date of termination or the Effective Date;

(ii) if the Employee has not yet been paid any Retention Bonus pursuant to
Section 2, an amount equal to the Retention Bonus described in Section 2;

(iii) the amount of any unpaid Performance Bonus in respect of years ending
prior to the year of termination of employment and a pro rata portion of the
Performance Bonus, if any, that would otherwise be payable to him for the year
in which occurs his termination of employment (the “Pro Rata Bonus”). The Pro
Rata Bonus shall equal the product of (A) the Performance Bonus that would
otherwise have been payable to the Employee for the relevant year based on the
achievement of performance targets as of the date of termination of employment
and (B) a ratio, the numerator of which is the number of days in such year
preceding the date of termination of employment and the denominator of which is
365.

(b) If the Employee timely elects COBRA continuation coverage (for himself, his
spouse and/or eligible dependents), the Company will pay or reimburse the
Employee for the employer portion of such coverage provided to active employees
(the Company’s share hereinafter referred

4



--------------------------------------------------------------------------------



 



to as the “Benefit Amount”) for the first _____________ following his
termination of employment (the “Severance Period”) or until the earlier
expiration of such COBRA coverage.

(c) All options to acquire shares of Common Stock (or to acquire stock of the
Surviving Entity) held by the Employee as of the date of termination of
employment shall immediately vest in full on such date.

(d) The Company shall provide the Employee with outplacement assistance by a
vendor of the Company’s choice for a three (3) month period to be used by the
Employee during the Severance Period; provided, however, that the aggregate cost
for such outplacement assistance shall in no event exceed an amount as may be
reasonably established by the Company.

Section 4. Restrictive Covenants. The Employee hereby agrees that:

(a) Noncompetition. During his employment with the Company and through the later
of the last day of the Severance Period and the date that is six months after
his termination of employment with the Company for any reason (the “Restriction
Period”), the Employee shall not, directly or indirectly, whether as a
principal, partner, employee, agent, consultant, shareholder (other than shares
purchased prior to the effective date of this Agreement or as a holder, or a
member of a group which is a holder, of not in excess of five percent (5%) of
the outstanding voting shares of any publicly traded company) or in any other
relationship or capacity be affiliated with any business corporation,
partnership, enterprise or entity in any geographic area, which competes with
the Company’s Business (as defined below) as of the date of termination of
employment. For purposes of this Agreement, the “Company’s Business” at any time
means a retail specialty business that is substantially or completely involved
with selling party supplies i.e. A Birthday Place, all4fun, Birthday Depot,
Birthday Direct, Birthday Express, Confetti The Party Store, Factory Card
Outlet, Hollywood Mega Store, iparty, Oriental Trading Company, Paper Mart,
Party America, Party Depot, Party Fair, Party Mania, Party Pro, Party Supplies
Store, Party Supplies World, Party Unlimited, Party Works, Party! Party! Party!,
Partyareus, Pinatas, ShinDigz, Spencer Gifts, Woodland Party, etc., which the
Company or any of its subsidiaries , (collectively, the “Company Group”) is
engaged in.

(b) Nondisclosure. Unless specifically authorized in writing by the Company to
do so, except to the extent required by an order of a court having competent
jurisdiction or under subpoena from an appropriate government agency, the
Employee shall not disclose (i) any information disclosed or made available to
the Employee or known by the Employee as a direct or indirect consequence of or
through employment by the Company, or (ii) any other information related to the
Company’s referral sources, business practices, trade secrets, operating
methods, techniques, products, processes, services or other operations
(individually or collectively “Operations”), including, but not limited to,
information relating to research, development, inventions, accounting,
engineering or marketing of such Operations and including any such information
of any third party which the Company is under an obligation to keep confidential
(individually or collectively, “Confidential Information”) to any third person
unless such Confidential Information has been previously disclosed to the public
by the Company or is in the public domain (other than by reason of the
Employee’s breach of this Section 4(b)). Notwithstanding the foregoing, if the
Employee is required by an order of a court having

5



--------------------------------------------------------------------------------



 



competent jurisdiction or under subpoena from an appropriate government agency
to disclose Confidential Information, the Employee shall provide the Company
with prompt written notice of such requirement and shall assist the Company to
seek a protective order or other appropriate remedy protecting its interests. In
any event, the Employee will furnish only that part of the Confidential
Information that is required to be disclosed by the court order or subpoena and
will use reasonable efforts to obtain reliable assurances that confidential
treatment will be accorded to any Confidential Information so furnished.

(c) Nonsolicitation of Employees. During the Restriction Period the Employee
shall not directly or indirectly solicit, encourage or induce any employee of
the Company Group to terminate employment with the Company Group, and shall not
directly or indirectly, either individually or as owner, agent, employee,
consultant or otherwise, employ or offer employment to any person who is or was
employed by the Company Group unless such person shall have ceased to be
employed by the Company Group for a period of at least six months.

(d) Company Property. Except as expressly provided herein, at the time of the
Employee’s termination of employment or at any other time as the Board may
request, provided such request does not interfere with or impede Employee’s
ability to perform his job functions, the Employee shall return to the Company
all property of the Company Group, including any credit cards, keys or entry
cards, automobile and other machinery, all computers, cell phones or other
electronic equipment and all memoranda, notes, records, reports, manuals,
drawings and blueprints, including electronic versions, concerning the Company’s
Business (and all copies thereof) in the Employee’s possession or under his
control.

(e) Developments the Property of the Company. All discoveries, inventions,
ideas, technology, formulas, designs, software, programs, algorithms, products,
systems, applications, processes, procedures, methods and improvements and
enhancements conceived, developed or otherwise made or created or produced by
the Employee alone or with others, and in any way relating to the Company’s
Business, whether or not subject to patent, copyright or other protection and
whether or not reduced to tangible form, at any time during the period of the
Employee’s employment with the Company (“Developments”), shall be the sole and
exclusive property of the Company. The Employee agrees to, and hereby does,
assign to the Company, without any further consideration, all of the Employee’s
right, title and interest throughout the world in, and to, all Developments. The
Employee agrees that all such Developments that are copyrightable may constitute
works made for hire under the copyright laws of the United States and, as such,
acknowledges that the Company is the author of such Developments and owns all of
the rights comprised in the copyright of such Developments and the Employee
hereby assigns to the Company without any further consideration all of the
rights comprised in the copyright and other proprietary rights the Employee may
have in such Developments to the extent that it might not be considered a work
made for hire. The Employee shall make and maintain adequate and current written
records of all Developments and shall disclose all Developments fully, and in
writing, to the Company promptly after the development of same, and at any time
upon request.

(f) Non-Disparagement. The Employee shall not at any time after the date hereof
disparage the Company Group or any of its officers, directors, shareholders or
any of their respective affiliates. The obligations of the Employee under this
Section 4(f) shall not apply to truthful

6



--------------------------------------------------------------------------------



 



disclosures that are required by applicable law, regulation or order of a court
or governmental agency or to truthful disclosures made in connection with lawful
competitive activities after the conclusion of the Restriction Period.

(g) Protection of Legitimate Business Interests. The Employee acknowledges that
(i) the Employee’s position with the Company requires the performance of
services which are special, unique and extraordinary in character and places him
in a position of confidence and trust with the customers and employees of the
Company, through which, among other things, he will obtain knowledge of the
Company’s technical information and know-how and become acquainted with its
customers, in which matters the Company has substantial proprietary interests,
(ii) the restrictive covenants in this Section 4 are necessary in order to
protect and maintain such proprietary interests and other legitimate business
interests of the Company, and (iii) the Company would not have entered into this
Agreement unless such covenants were included herein.

(h) Injunctive Relief and Other Remedies with Respect to Covenants. The Employee
acknowledges and agrees that the covenants and obligations of the Employee with
respect to noncompetition, nonsolicitation, confidentiality, Company property,
developments and nondisparagement relate to special, unique and extraordinary
matters and that a violation of any of the terms of such covenants and
obligations will cause the Company irreparable injury for which adequate
remedies are not available at law. Therefore, the Employee agrees that the
Company shall (i) be entitled to an injunction, restraining order or such other
equitable relief (without the requirement to post bond) restraining the Employee
from committing any violation of the covenants and obligations contained in this
Section 4 (h) and (ii) have no further obligation to make any payments to the
Employee hereunder following any material violation of the covenants and
obligations contained in this Section 4. These remedies are cumulative and are
in addition to any other rights and remedies the Company may have at law or in
equity. The Employee (x) acknowledges and agrees that the covenants set forth in
Section 4 are reasonable and valid in geographical and temporal scope and in all
other respects and (y) represents that his economic means and circumstances are
such that such covenants will not prevent him from providing for himself and his
family on a basis satisfactory to him.(i) Notifications. The Employee agrees
that prior to becoming employed by any entity during the Restriction Period, the
Employee will (i) provide notice to the Company of such employment and
(ii) provide copies of Sections 4(a), (b) and (c) to such prospective employer.
The Employee further agrees that the Company may provide notice to such
prospective employer of the Employee’s obligations under this Agreement,
including, without limitation, the Employee’s obligations pursuant to this
Section 4.

Section 5. Conditions to Payments/Coordination with other Plans and Programs.

(a) The payment of the Severance Benefits hereunder are subject to the
Employee’s execution and non-revocation of a general release (the “Release”) of
any and all claims relating to or arising out of his employment with the Company
through the Termination Date. The Release shall be substantially in the form of
Exhibit A annexed hereto.

7



--------------------------------------------------------------------------------



 



(b) The Employee will not be entitled to any benefits under this Agreement
unless and until he satisfies all transition assistance requests of the Company
to the Company’s reasonable satisfaction, which shall include aiding in the
location of files, preparing accounting records, returning all Company property
in his possession, and other reasonable transition assistance determined by the
CEO or his delegate.

(c) During the period this Agreement is in effect, Employee shall not be
entitled to receive any benefits to which Employee might otherwise be entitled
under any other severance or similar plan of the Company, or any other agreement
or contract of employment, to the extent the payment of such benefits would be
duplicative of benefits actually received by Employee hereunder. Benefits under
this Agreement will not be counted as “compensation” for purposes of determining
benefits under any other benefit plan, pension plan, or similar arrangement.

(d) The amounts payable hereunder are not intended to duplicate such benefits as
workers’ compensation wage replacement benefits, disability benefits,
pay-in-lieu-of-notice, severance pay, or similar benefits under other benefit
plans, severance programs, employment contracts, or applicable laws, such as the
WARN Act. Should any such other benefits be payable to the Employee, the
payments and benefits under this Agreement will be reduced accordingly or,
alternatively, benefits previously paid hereunder will be treated as having been
paid to satisfy such other benefit obligations so that there is no duplication
of payments. In either case, the Board, in its sole discretion, will determine
how to apply this provision and may override other provisions in this Agreement
in doing so.

Section 6. Parachute Payments.

(a) In the event that prior to the application of the provisions of this
Section 6 the Retention Bonus, Severance Benefits or other payments and benefits
provided for in this Agreement or otherwise payable to the Employee (including
without limitation any vesting or payment with respect to options)
(collectively, a “Payment”) (i) constitute “parachute payments” within the
meaning of Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”) and (ii) would be subject to the excise tax imposed by Section 4999 of
the Code (the “Parachute Tax”), then the Employee’s Retention Bonus and
Severance Benefits under this Agreement shall be payable as follows:

(i) If the amount of the Employee’s “excess parachute payments” is less than or
equal to 110% of the Employee’s “base amount” (each as determined in accordance
with Section 280G of the Code and the regulations thereunder) the Retention
Bonus and Severance Benefits shall be reduced (first by reducing the cash
payments under this Agreement, then by reducing any fringe or other benefits
(including without limitation any accelerated vesting of equity based
compensation awards) required to be provided under this Agreement, and then by
reducing the payments and/or benefits under any other plan, arrangement or
agreement) to an amount which is ten dollars (U.S.$10.00) less than the amount
of the Payments that could be made to the Employee before any portion of the
Payments would be subject to the Parachute Tax.

8



--------------------------------------------------------------------------------



 



(ii) If the amount of the Employee’s “excess parachute payments” is greater than
110% of the Employee’s “base amount” (each as determined in accordance with
Section 280G of the Code and the regulations thereunder) then the Company shall
pay to the Employee, prior to the time the Parachute Tax is payable with respect
to such Payments, an additional payment (a “Gross-Up Payment”) in an amount such
that, after payment by the Employee of all taxes (including any Parachute Tax)
imposed upon the Gross-Up Payment, the Employee retains an amount of the
Gross-Up Payment equal to the Parachute Tax imposed upon the Payment.

(b) Unless the Company and the Employee otherwise agree in writing, any
determination required under this Section shall be made in writing by the
Company’s independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon the Employee and the Company
for all purposes. For purposes of making the calculations required by this
Section, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and the Employee shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make the determinations under this Section. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section.

Section 7. Miscellaneous Provisions.

(a) Withholdings: Company may withhold and deduct from any amount payable under
this Agreement all applicable deductions and any taxes or other withholdings
required by federal, state or local law.

(b) Severability: If any provision of this Agreement is found, held or deemed to
be void, unlawful or unenforceable under any applicable statute or other
controlling law, the remainder of this Agreement shall continue in full force
and effect.

(c) Governing Law: This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New Jersey without regard to the
principles of the conflicts of laws.

(d) Amendment: The terms of this Agreement are subject to amendment only by
specific writing executed by Employee and the Company.

(e) Non-Alienation: Except as provided herein, the right to receive any payment
under this Agreement may not be transferred, assigned or pledged.

(f) Dispute Resolution: Any dispute regarding the enforcement of this Agreement
other than a dispute with respect to the Employee’s obligations under Section 4
shall be referred to and decided by a mutually selected arbitrator from the
American Arbitration Association (“AAA”) in accordance with its Labor and
Employment Rules then in effect and judgment on the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. The hearing
will be held in Morris County, New Jersey under an order of confidentiality.
Said arbitrator shall have the authority to enforce the terms of this Agreement.
The Company and the Employee

9



--------------------------------------------------------------------------------



 



agree to split equally the costs of the arbitration, except that either party
making an appeal of the arbitration award shall be solely responsible for the
costs of the appeal. If a dispute over a breach of this Agreement by Employee
arises, the Company shall not make any payments until the dispute is resolved
through arbitration or by mutual agreement of the parties.

(g) Unfunded Obligations: All amounts payable under this Agreement are unfunded
and unsecured and are payable out of the general funds of the Company. In no
event shall this Agreement be considered to be a benefit plan for the benefit of
Employee and Employee specifically acknowledges that this Agreement provides no
absolute rights to receive or obtain monetary compensation except upon strict
performance of the provisions contained herein.

(h) Not Right to Employment: Unless stated otherwise in an existing agreement or
contract of employment between the Company and Employee, Employee’s employment
is and shall continue to be “at will”, as defined under applicable law. Nothing
in this Agreement shall give the Employee the right to be retained in the
service of the Company or interfere with or restrict an otherwise unrestricted
right of the Company to discharge or retire the Employee at any time for any
reason. Nothing in this Agreement shall be construed as entitling Employee to
any payments, benefits, damages, awards or compensation other than as
specifically provided in this Agreement in the event of a termination for any
reason, including (without limitation) any termination prior to a Qualifying
Event. Nothing in this Agreement is intended to impair or diminish any benefits
or rights Employee might have under a written employment agreement between the
Employee and the Company, except as set forth in Section 5 (c) hereof.

(i) Interpretation: Where the context so indicates, the singular will include
the plural and vice versa. Titles and headings are provided herein for
convenience only and are not to serve as a basis for interpretation or
construction of the Agreement. Unless the context clearly indicates to the
contrary, a reference to a statute or document shall be construed as referring
to any subsequently enacted, adopted, or executed counterpart.

(j) Entirety of Agreement: This Agreement constitutes the entire Agreement
between the Employee and the Company as it relates to the subject matter hereof
and any obligation herein, and is distinguished from any other contractual
arrangement or agreement between the parties.

(k) Delegation and Assignment; Successors: The Company shall require any
successor to the Company (whether direct or indirect and whether by purchase,
merger, consolidation, liquidation or otherwise) or to all or substantially all
of the Company’s business and/or assets to assume the obligations under this
Agreement and to agree expressly to perform the obligations under this Agreement
in the same manner and to the same extent as the Company would be required to
perform such obligations in the absence of a succession. The Company’s failure
to do so shall constitute a material breach of this Agreement and the Company
shall continue to be responsible for the payment hereunder. For all purposes
under this Agreement, the term “Company” shall include any Surviving Entity or
other successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 7 (k) or which
becomes bound by the terms of this Agreement by operation of law. The Executive
shall not delegate his employment obligations under this Agreement to any other
person. The terms of this Agreement and all rights of the Employee hereunder
shall inure to the benefit of, and be enforceable by, the

10



--------------------------------------------------------------------------------



 



Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees

(l) Notices: Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or one day following deposit with the United States Postal Service,
Federal Express or similar overnight courier service. In the case of the
Employee, mailed notices shall be addressed to the Employee at the Employee’s
home address that the Company has on file for the Employee. In the case of the
Company, mailed notices shall be addressed to its corporate headquarters, and
all notices shall be directed to the attention of its Secretary. Any termination
by the Company for Cause or by the Employee for Good Reason shall be
communicated by a notice of termination to the other party hereto given in
accordance with Section 7 (l) of this Agreement. Such notice shall indicate the
specific termination provision in this Agreement relied upon, shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and shall specify the termination
date (which shall be not more than thirty (30) days after the giving of such
notice).

(m) Sales of Securities: The Employee agrees to use his best efforts to comply
in all respects with the Company’s applicable policies regarding the purchase
and sale of the Company’s securities by employees, as such policies may be
amended from time to time. In particular, and without limitation, the Employee
agrees that he shall not purchase or sell Company securities (a) at any time
that he possesses material non-public information about the Company or any of
its businesses; and (b) during any “trading blackout period” as may be
determined by the Company as set forth in the Company’s applicable policies from
time to time.

(n) Termination. If no Qualifying Event shall have occurred on or prior to the
third anniversary of the Effective Date, this Agreement shall expire by its
terms on such date.

(o) Non-Qualified Deferred Compensation. The parties acknowledge and agree that,
to the extent applicable, this Agreement shall be interpreted in accordance with
Section 409A of the Code and Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the Effective Date.
Notwithstanding any provision of this Agreement to the contrary, in the event
that the Company determines that any amounts payable hereunder will be
immediately taxable to the Executive under Section 409A of the Code and related
Department of Treasury guidance, the Company may (a) adopt such amendments to
this Agreement and appropriate policies and procedures, including amendments and
policies with retroactive effect, that the Company determines necessary or
appropriate to preserve the intended tax treatment of the benefits provided by
this Agreement and/or (b) take such other actions as the Company determines
necessary or appropriate to comply with the requirements of Section 409A of the
Code and related Department of Treasury guidance, including such Department of
Treasury guidance and other interpretive materials as may be issued after the
Effective Date.

11



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written herein.

                      Employee:       Company:    
 
                                 
 
                   
Title:
          Title:        
 
                   

12